FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 26, 2022

                                        No. 04-22-00460-CV

                            MILLSWORTH ENTERPRISES, LLC,
                                     Appellant

                                                  v.

                                TEXAS FIRST RENTALS, LLC,
                                         Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI04865
                             Honorable Tina Torres, Judge Presiding


                                           ORDER
        The clerk’s record was due on August 23, 2022. On August 24, 2022, the trial court clerk
filed a notification of late clerk’s record, stating appellant is not entitled to appeal without paying
the fee and has not paid or made arrangements to pay the fee for preparing the clerk’s record.

        We, therefore, ORDER appellant to provide written proof to this court no later than
September 6, 2022 that either (1) the clerk’s fee for preparing the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also TEX. R. APP.
P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).




                                                       _________________________________
                                                       Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court